   Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )     CASE NO. 2:06-CR-169-WKW
                                          )               [WO]
CLIFF JOHNSON                             )

ORDER GRANTING IN PART MOTION FOR SENTENCE REDUCTION
AS TO THE TERM OF SUPERVISED RELEASE ON COUNT THIRTEEN
UNDER 18 U.S.C. § 3582(c)(1)(B) AND § 404(b) OF THE FIRST STEP ACT

      Before the court is Defendant Cliff Johnson’s motion for retroactive

application of the Fair Sentencing Act of 2010 and a reduction of his sentence under

the First Step Act. (Doc. # 906.) Mr. Johnson brings his motion pursuant to § 404

of the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018).

For the reasons to follow, while Mr. Johnson’s motion for a reduction in his term of

imprisonment is moot based on his release from custody, he is eligible for relief

under the First Step Act as to his term of supervised release on Count Thirteen, which

will be reduced from 5 years to 4 years. This reduction, however, does not affect

the concurrent 5-year term of supervised release imposed on Count One. Hence,

Mr. Johnson remains subject to a 5-year term of supervised release.

                                I. BACKGROUND

      In July 2006, a federal grand jury indicted Mr. Johnson on 16 charges. Two

are relevant here. Count One charged that beginning in January 2002 and concluding
    Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 2 of 13




on July 11, 2006, Mr. Johnson conspired to distribute and to possess with intent to

distribute more than 50 grams of cocaine base (also known as “crack cocaine”) and

more than 500 kilograms of cocaine hydrochloride, in violation of 21 U.S.C.

§§ 841(a)(1) and 846. Count Thirteen charged Mr. Johnson with distributing and

possessing with intent to distribute 69.7 grams of cocaine base on June 23, 2005, in

violation of 21 U.S.C. § 841(a)(1). (Doc. # 1-1 (Indictment).)

      At the time of Mr. Johnson’s offenses, Count One and Count Thirteen each

carried a statutory sentencing range of 10 years to life and a supervised release period

of not less than 5 years. See 21 U.S.C. § 841(b)(1)(A)(iii); see also § 846 (“Any

person who . . . conspires to commit any offense defined in this subchapter shall be

subject to the same penalties as those prescribed for the offense, the commission of

which was the object of the . . . conspiracy.”); (Doc. # 571 (Presentence

Investigation Report (“PSR”), at 1).)

      Mr. Johnson entered into a written plea agreement with the Government

pursuant to Rule 11(c)(1)(A) and (C) of the Federal Rules of Criminal Procedure.

(Doc. # 386 (Plea Agreement).) The parties agreed that Mr. Johnson would plead

guilty to Counts One, Twelve, and Thirteen and that the Government would dismiss

the remaining counts.1




      1
          Count Thirteen charged Mr. Johnson with distribution of 55.1 grams of cocaine powder.

                                               2
   Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 3 of 13




      The PSR attributed 105.5 kilograms of cocaine hydrochloride, an additional

55.1 grams of cocaine hydrochloride, and 69.7 grams of cocaine base to Mr. Johnson

for purposes of the Sentencing Guidelines calculations. These drug amounts, when

converted to their marijuana equivalencies, resulted in a base offense level of 36.

Mr. Johnson’s base offense level increased by 4 levels based on his leadership role

in the criminal activity. He also received a two-level firearm enhancement. After a

3-level reduction for acceptance of responsibility, Mr. Johnson’s total offense level

was 39. (Doc. # 571, at 9.)

      At the sentencing hearing held on January 22, 2008, the sentencing court

accepted the plea agreement and adopted the findings in the PSR. A total offense

level of 39 combined with Mr. Johnson’s criminal history category of I resulted in a

guideline range of 262 months to 327 months. The court gave Mr. Johnson a

downward departure, which it calculated by lowering the total offense level to 38,

resulting in a guideline range of 235 to 327 months. The court sentenced Mr.

Johnson to 235 months’ imprisonment. (Doc. # 823, at 62—67 (Sentencing Tr.);

(Doc. # 541 (Criminal J.).) Mr. Johnson also was sentenced to a 5-year term of

supervised release, which consisted of 5 years on Counts One and Thirteen and 3

years on Count Twelve, with all terms to run concurrently. (Doc. # 541.)

      In 2015, Mr. Johnson received a sentence reduction under Amendment 782 to

the Sentencing Guidelines. (Doc. # 541.) Promulgated in 2014, Amendment 782


                                         3
   Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 4 of 13




provided a two-level reduction in the base offense levels for most drug quantities

listed in the Drug Quantity Table in U.S.S.G. § 2D1.1(c). U.S.S.G. Supp. App. C,

Amend. 782 (2014). It was made retroactive by Amendment 788 to the Sentencing

Guidelines. U.S.S.G. Supp. App. C., Amend. 788 (2014). Mr. Johnson’s base

offense level decreased by two levels, resulting in an amended total offense level of

37. Mr. Johnson’s sentence of imprisonment was reduced from 235 months to 188

months. (Docs. # 825–26.)

      In August 2019, the Bureau of Prisons placed Mr. Johnson on home

confinement under the Elderly Care Act.2 (Doc. # 906, at 8; see also Doc. # 906-3.)

On June 26, 2020, Mr. Johnson was released from home confinement to begin his

period of supervised release. See https://www.bop.gov/inmateloc/ (last visited Dec.

1, 2020).

      After the First Step Act Screening Panel, which was commissioned by the

judges of this court, could not reach a unanimous decision as to Mr. Johnson’s

eligibility for relief, the court appointed counsel for Mr. Johnson and ordered

briefing. (Doc. # 901.) Mr. Johnson filed his brief on May 22, 2020, and the United

States filed its brief on June 14, 2020. (See Docs. # 906, 912.)




      2
          Mr. Johnson is 76 years old.

                                          4
     Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 5 of 13




                                  II. DISCUSSION

       Mr. Johnson argues that he is eligible for relief under § 404(a) of the First Step

Act on Counts One and Thirteen. He requests the court to reduce his sentence to

“less than 180 months and no more than 4 years of supervised release.” (Doc. # 906.)

While Mr. Johnson’s release moots his request for a reduction in the term of his

imprisonment, it does not moot his request for a reduction in the term of his

supervised release. See United States v. Duckworth, 618 F. App’x 631, 632 (11th

Cir. 2015) (noting that the defendant’s release from prison did not moot his appeal

because the defendant was “serving his term of supervised release, ‘which [was] part

of his sentence and involve[d] some restrictions upon his liberty.’” (quoting Dawson

v. Scott, 50 F.3d 884, 886 n.2 (11th Cir. 1995)). The Government agrees only that

Mr. Johnson is eligible for a reduction in the term of his supervised release under

Count Thirteen; however, the Government contends that Mr. Johnson still would be

subject to Count One’s 5-year term of supervised release.               Ultimately, the

Government’s position prevails.

A.     General Statutory Principles

       “A district court lacks the inherent authority to modify a term of

imprisonment.” United States v. Jones, 962 F.3d 1290, 1297 (11th Cir. 2020)

(citation omitted). However, under 18 U.S.C. § 3582(c)(1)(B), a district court “may

modify an imposed term of imprisonment to the extent otherwise expressly


                                            5
    Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 6 of 13




permitted by statute . . . .” § 3582(c)(1)(B). Here, the First Step Act expressly

permits district courts “to reduce the sentences of crack-cocaine offenders in

accordance with the amended penalties in the Fair Sentencing Act” of 2010.3 Jones,

962 F.3d at 1297.

       Retroactive application of the Fair Sentencing Act through the First Step Act

is available to defendants who were convicted of a “covered offense.” Section

404(a) of the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.”

First Step Act § 404(a). In Jones, which was decided just days after the parties

completed their briefing, the Eleventh Circuit explained what it takes to be eligible

for a sentence reduction under § 404: “To be eligible for a reduction, the district

court must have ‘imposed a sentence’ on the movant for a ‘covered offense.’” 962

F.3d at 1298 (citing First Step Act § 404(a)–(b)). “A movant’s offense is a covered

offense if section two or three of the Fair Sentencing Act modified its statutory

penalties.” Id. The Eleventh Circuit continued:

       To determine the offense for which the district court imposed a
       sentence, district courts must consult the record, including the movant’s

       3
         The Fair Sentencing Act amended the statutory penalties in 21 U.S.C. § 841(b)(1) in order
to reduce the sentencing disparity between crack and powder cocaine. See Dorsey v. United States,
567 U.S. 260, 268–69 (2012) (detailing the history that led to enactment of the Fair Sentencing
Act); Dell v. United States, 710 F.3d 1267, 1271 (11th Cir. 2013) (acknowledging the crack versus
powder sentencing disparity).
                                                6
    Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 7 of 13




       charging document, the jury verdict or guilty plea, the sentencing
       record, and the final judgment. From these sources, the district court
       must determine whether the movant’s offense triggered the higher
       penalties in section 841(b)(1)(A)(iii) or (B)(iii). If so, the movant
       committed a covered offense.

Id. at 1300–01. The Jones holding—that a defendant has a “covered offense” if his

“offense triggered the higher penalties in section 841(b)(1)(A)(iii) or (B)(iii)”—does

not permit the district court to consider the “actual quantity of crack cocaine involved

in [the movant’s] violation.” Id. at 1301. The Eleventh Circuit explained: “The

actual drug-quantity involved in the movant’s offense is irrelevant as far as the

element and the offense are concerned. The actual quantity is only the means of

satisfying the drug-quantity element. That quantity constitutes relevant conduct

under the Sentencing Guidelines, but it does not define the offense.” Id. (internal

citations omitted); see also United States v. Ingram, No. 19-11257, 2020 WL

6059658, at *2 (11th Cir. Oct. 14, 2020) (“The actual quantity of crack cocaine

involved in a movant’s offense beyond the amount triggering the statutory penalty

is not pertinent to determining whether a movant has a ‘covered offense.’” (citing

Jones, 962 F.3d at 1301–02)).

       Relevant here, § 2 of the Fair Sentencing Act lowered the statutory penalties

for certain crack-cocaine offenses by increasing the threshold drug amounts.4



       4
         Section 3 of the Fair Sentencing Act, which is not relevant here, modified the penalties
for simple possession of crack cocaine under 21 U.S.C. § 844(a).
                                               7
    Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 8 of 13




Specifically, § 2(a) of the Fair Sentencing Act “increased the drug amounts

triggering mandatory minimums for crack trafficking offenses from 5 grams to 28

grams in respect to the 5–year minimum and from 50 grams to 280 grams in respect

to the 10–year minimum . . . .” Dorsey v. United States, 567 U.S. 260, 269 (2012).

      A defendant who satisfies the “covered offense” requirement, however, is not

automatically entitled to a reduction of his sentence. Jones, 962 F.3d at 1303. He

also must meet § 404(b)’s “as if” qualifier: “Any reduction must be “‘as if sections

2 and 3 of the Fair Sentencing Act . . . were in effect at the time the covered offense

was committed.’” Id. (quoting First Step Act § 404(b)) (emphasis added); see also

United States v. Denson, 963 F.3d 1080, 1089 (11th Cir. 2020) (The district court

“is permitted to reduce a defendant’s sentence only on a ‘covered offense’ and only

‘as if’ sections 2 and 3 of the Fair Sentencing Act were in effect when he committed

the covered offense.” (emphasis added)).

      If both the foregoing requirements are met—i.e., the “covered offense” and

“as if” qualifiers— “[t]he First Step Act grants the district court discretion to reduce

a sentence but does not require a reduction.” Denson, 963 F.3d at 1086–87; see also

First Step Act § 404(c) (“Nothing in this section shall be construed to require a court

to reduce any sentence.”). The First Step Act “leaves the choice of whether to

resentence and to what extent to the district court’s sound discretion.” Denson, 963

F.3d at 1087. In exercising its discretion, the district court “may consider all the


                                           8
     Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 9 of 13




relevant factors, including the statutory sentencing factors, 18 U.S.C. § 3553(a).”

Jones, 962 F.3d at 1304. Additionally, under the First Step Act, a defendant seeking

a sentence reduction is not entitled to a hearing. Denson, 963 F.3d at 1086.

B.     Mr. Johnson’s Motion for a Sentence Reduction

       1.     Count Thirteen

       Mr. Johnson is eligible for a reduction in his term of supervised release on

Count Thirteen. The parties agree, and they are correct, that Mr. Johnson’s cocaine-

base offense in Count Thirteen is a “covered offense” under the First Step Act;

therefore, he is eligible for a reduction in the term of supervised release.

       Under Count Thirteen, Mr. Johnson was charged and convicted on his guilty

plea for a drug-distribution offense involving more than 50 grams or more of cocaine

base, in violation of § 841(a)(1). Because Mr. Johnson committed this offense and

was sentenced prior to August 3, 2010 (the effective date of the Fair Sentencing

Act),5 his conviction on Count Thirteen triggered the higher penalties in

§ 841(b)(1)(A)(iii) for offenses involving 50 grams or more of cocaine base. He,

thus, was subject to a mandatory minimum term of supervised release of 5 years.

Because Mr. Johnson was sentenced for a § 841(a) violation involving an offense


       5
          In Dorsey, the Supreme Court held that the Fair Sentencing Act’s reduced statutory
penalties applied to a defendant who committed an offense prior to August 3, 2010, but who was
sentenced after the Fair Sentencing Act’s effective date. See 567 U.S. at 273. Because Mr.
Johnson was sentenced prior to August 3, 2010, his statutory penalties were unaffected by
Dorsey’s holding. In other words, the reductions under the Fair Sentencing Act did not apply to
Mr. Johnson until the First Step Act made those reductions retroactive.
                                              9
   Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 10 of 13




for which the Fair Sentencing Act modified the statutory penalty for supervised

release, his offense in Count Thirteen qualifies as a “covered offense.” Moreover,

had § 2(a) of the Fair Sentencing Act been in effect at the time of sentencing, Mr.

Johnson’s statutory penalties would have been governed by § 841(b)(1)(B)(iii),

which provides the penalties for a § 841(a) violation involving 28 grams but less

than 280 grams of cocaine base. Under § 841(b)(1)(B)(iii), as amended by the Fair

Sentencing Act, the mandatory minimum term of supervised release decreased from

5 years to 4 years. Hence, the court has discretion to reduce Mr. Johnson’s term of

supervised release.6

       Based upon careful consideration, the § 3553(a) factors warrant a reduction

of the term of supervised release on Count Thirteen. The court has reviewed

carefully the PSR, the sentencing record, and Mr. Johnson’s records from the Bureau

of Prisons. It also has considered the sentencing factors in § 3553(a)—including the

nature and circumstances of the offense in Count Thirteen, the aims of deterrence

and punishment, and Mr. Johnson’s criminal history, age, post-sentencing conduct,

and rehabilitative efforts. See § 3553(a); see also Pepper v. United States, 562 U.S.




       6
         Additionally, § 404(c)’s two express limitations do not preclude consideration of Mr.
Johnson’s present motion. First, Mr. Johnson’s sentence has not been “previously imposed or
previously reduced in accordance with the amendments made by sections 2 and 3 of the Fair
Sentencing Act of 2010.” First Step Act § 404(c). Second, Mr. Johnson has not previously filed
a motion for a sentence reduction under § 404 that “was, after the date of enactment of this Act,
denied after a complete review of the motion on the merits.” Id.

                                               10
   Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 11 of 13




476, 491 (2011) (“[E]vidence of postsentencing rehabilitation may be highly

relevant to several of the § 3553(a) factors that Congress has expressly instructed

district courts to consider at sentencing.”). The balancing of the § 3553(a) factors

warrants a reduction in the term of Mr. Johnson’s supervised release from 5 to 4

years on Count Thirteen.

      2.    Count One

      The outcome is different for Count One.          Count One is a multi-drug

conspiracy offense, charging Mr. Johnson with conspiracy to distribute 50 grams or

more of crack cocaine and 5 kilograms or more of powder cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and 846. As discussed above, the Fair Sentencing Act

reduced the statutory penalty for offenses involving the distribution of 50 grams or

more of crack cocaine and, thus, modified the penalty range for the crack-cocaine

component of Mr. Johnson’s offense.

      At least one circuit has held that a defendant had an eligible “covered offense”

within the meaning of the First Step Act where he was sentenced for a “multi-object

conspiracy” offense involving a conspiracy to distribute 5 kilograms of powder

cocaine and 50 grams of crack cocaine. See United States v. Gravatt, 953 F.3d 258,

2664 (4th Cir. 2020). The court need not decide, though, whether Mr. Johnson’s

hybrid-drug conviction on Count One is a covered offense. Even if Count One

constitutes a covered offense, thus establishing Mr. Johnson’s eligibility for a


                                         11
   Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 12 of 13




sentence reduction, eligibility does not automatically authorize the district court to

grant a reduction. See Jones, 962 F.3d at 1303. Mr. Johnson still must satisfy

§ 404(b)’s “as if” qualifier: “Any reduction must be ‘as if sections 2 and 3 of the

Fair Sentencing Act . . . were in effect at the time the covered offense was

committed.’” Jones, 962 F.3d at 1303 (quoting First Step Act § 404(b)) (emphasis

added). Section 404 does not benefit Mr. Johnson on Count One because, as stated,

§§ 2 and 3 of the Fair Sentencing Act do not alter the penalties in 21 U.S.C.

§ 841(b)(1)(A)(ii) for powder-cocaine offenses. Even if the Fair Sentencing Act is

applied, Mr. Johnson still would be subject to the minimum 5-year term of

supervised release on Count One based solely on the powder-cocaine quantities.

      Furthermore, Mr. Johnson’s arguments do not overcome the statutory penalty

for supervised release that applies in Count One to the charged threshold of 500

grams of powder cocaine to which he pleaded guilty. Significantly, Mr. Johnson did

not have the benefit of the Eleventh Circuit’s decision in Denson when he argued

that he should receive a full resentencing hearing on all counts. Denson rejected this

proposition. See Denson, 963 F.3d at 1089 (“[T]he First Step Act does not authorize

the district court to conduct a plenary or de novo resentencing.”). Mr. Johnson

remains bound by his guilty plea to the charged offense in Count One that includes

a conspiracy to distribute and to possess with intent to distribute more than 500




                                         12
   Case 2:06-cr-00169-WKW-SRW Document 916 Filed 12/07/20 Page 13 of 13




kilograms of cocaine powder. A sentence reduction as to the term of supervised

release on Count One will be denied.

                               III. CONCLUSION

      Based on the foregoing, it is ORDERED as follows:

      (1)    Mr. Johnson’s motion for a sentence reduction under the First Step Act

(Doc. # 906) is DENIED as moot as to Mr. Johnson’s term of imprisonment;

      (2)    The motion for a sentence reduction (Doc. # 906) is GRANTED as to

Count Thirteen to the extent that the term of supervised release on Count Thirteen is

reduced from 5 years to 4 years;

      (3)    The motion for a sentence reduction (Doc. # 906) is DENIED to the

extent that Mr. Johnson requests a reduction in the term of supervised release on

Count One; and

      (4)    All other provisions of the judgment imposed on January 22, 2008

(Doc. # 541), shall remain in effect.

      An amended judgment will be entered separately.

      DONE this 7th day of December, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                         13
